Citation Nr: 0601958	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-06 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left eye 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from July 1948 to 
July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The veteran testified before the 
undersigned at a hearing held in October 2005.

In response to his disagreement with a December 2002 rating 
decision which, in part, assigned a noncompensable rating for 
bilateral hearing loss, the veteran was issued a statement of 
the case.  On his VA Form 9 received in February 2004, he 
limited his appeal to the issue listed on the title page of 
this action.  In March 2005, however, the appellant indicated 
that he desired a hearing on issues including the proper 
evaluation assignable for his hearing loss.  At his October 
2005 hearing, however, the appellant clarified that he was 
not pursuing appellate review of the hearing loss issue, and 
he withdrew any appeal pertaining to the rating assigned 
bilateral hearing loss.

At his October 2005 hearing, the veteran presented testimony 
as to whether there was clear and unmistakable error (CUE) in 
a July 27, 1953, rating decision which denied entitlement to 
service connection for a left eye condition.  That issue is 
not before the Board at this time, and that matter is 
therefore referred to the RO for appropriate action.

At his hearing, the veteran raised the issue of entitlement 
to service connection for headaches.  This matter also is 
referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket by reason 
of the veteran's advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2005). 



FINDINGS OF FACT

1.  A July 1953 rating decision denied entitlement to service 
connection for a left eye disorder.  The veteran was informed 
of the decision and of his appellate rights with respect 
thereto, but did not appeal.

2.  The evidence received since the July 1953 rating decision 
is duplicative or cumulative of evidence previously of 
record, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for a left eye 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005), and implemented at 38 C.F.R § 3.159 (2005), amended 
VA's duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in a September 2002 correspondence.  Thereafter a 
December 2002 rating decision determined that new and 
material evidence had not been presented to reopen the claim 
for service connection for a left eye disorder.  The veteran 
was provided with notice of the December 2002 rating 
decision, and with a statement of the case in January 2004.  
Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO or provided by the appellant 
himself.  38 U.S.C.A. § 5103A.  In November 2005, he 
submitted additional private medical records, along with a 
waiver of his right to have the RO consider that evidence in 
the first instance.  See 38 C.F.R. § 20.1304(a) (2005).

The record reflects that the veteran has not been afforded a 
VA examination in connection with his claim, and that he has 
requested such an examination.  While VA has a limited duty 
to assist the veteran in obtaining records in connection with 
his claim, under 38 U.S.C.A. § 5103A, this duty does not 
extend to affording a VA examination or obtaining a medical 
opinion unless and until his claim has been reopened.
 
The Board lastly notes that while the Board has referred the 
veteran's allegation of CUE in the July 27, 1953 rating 
decision to the RO, that issue is not inextricably 
intertwined with the claim currently before the Board.  As 
will be discussed in further detail below, the Board has 
determined that the veteran has not submitted new and 
material evidence with which to reopen his claim.  The Board 
will not address the underlying claim for service connection 
on the merits.  Moreover, the instant decision does not 
subsume the question whether the July 27, 1953 rating 
decision was clearly and unmistakably erroneous.  Donovan v 
Gober, 10 Vet. App. 404 (1997).  The Board will therefore 
proceed with adjudication of the issue developed for 
appellate review.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1137 (West 2002); 
38 C.F.R. § 3.304(b) (2005).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2005).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Id.  

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A July 1953 rating decision denied entitlement to service 
connection for a left eye disorder.  Although the veteran 
contends that he never filed a claim in 1953 for that 
disability, the record contains a VA Form 8-526 filed in June 
1953 which appears to bear the veteran's signature, and which 
identifies a left eye disorder as a condition for which 
service connection was being sought.  The veteran admits that 
he possibly signed the form, and the Board is not persuaded 
that some unknown individual filed a claim on his behalf for 
service connection without his knowledge.  He also contends 
that he never received notice of the decision.  The record 
shows that he was advised of the July 1953 rating decision, 
and of his appellate rights with respect thereto, later in 
July 1953, and that this notice was sent to his then address 
of record.  The notice was not returned as undeliverable, and 
the veteran does not now contend that the address was 
incorrect.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (mere allegation of non-receipt does not constitute 
the type of 'clear evidence to the contrary' sufficient to 
rebut the presumption that officials and employees of VA 
properly discharged their official duties).

Consequently, further consideration on the merits as to 
whether service connection is warranted for a left eye 
disorder may now be undertaken only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The evidence on file at the time of the July 1953 rating 
decision included service medical records showing that at 
service entrance, the veteran's left eye visual acuity was 
9/20, correctable to 20/20.  No other eye problems were 
reported or identified.  

In November 1949, he was hospitalized for observation of a 
left eye problem initially diagnosed as exophoria.  At that 
time he reported that people had told him for as long as he 
could remember that his left eye wandered, although he denied 
personal awareness of a left eye problem.  He reported 
wearing correction lenses prior to service without 
improvement.  Physical examination showed that the left eye 
deviated laterally.  His diagnosis was changed to 
heterophoria of unknown cause.  The treating physicians 
concluded that the eye disorder existed prior to service and 
did not warrant surgical correction.  In November 1951, the 
veteran received an eye consultation after reporting 
headaches and demonstrating corrected left eye vision to only 
20/30.  The consulting physician concluded that corrective 
surgery was not advisable.  

At his June 1952 discharge examination, the veteran reported 
a history of dizziness, headaches and eye trouble.  Left eye 
visual acuity was 20/30, correctable to 20/20 with lens. 

The evidence previously of record at the time of the July 
1953 rating decision also included the veteran's June 1953 
application for service connection for left eye disability, 
and July 1953 application for VA outpatient treatment.  He 
indicated that he was unable to control the muscles in his 
left eye. 

In the July 1953 rating decision, VA noted that the veteran 
entered service with a left eye condition reflected by the 
9/20 uncorrected visual acuity, and that while he was treated 
for exophoria in service, he had corrected visual acuity of 
20/20 at discharge.  The rating action noted that there was 
no evidence of trauma or other disease suggesting aggravation 
of the left eye disorder in service.

Pertinent evidence added to the record since the July 1953 
rating decision consists of private medical records for 
February 2003 to October 2005, the veteran's statements on 
file, and the transcript of his October 2005 hearing before 
the undersigned.

The private medical records document treatment for an 
exotropia.  A February 2003 entry indicates that the veteran 
was requesting a letter to VA addressing whether his eye 
status would have been better had surgery been performed in 
service.  The records contain no opinion in response to the 
above request.  Evidence which is simply unenhanced 
information recorded by a medical examiner does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  As the private medical records do 
not otherwise address whether the veteran's left eye disorder 
originated in or was aggravated during or by service, they do 
not raise a reasonable possibility of substantiating the 
claim.

In his several statements and in testimony, the veteran 
argues that he had a weak left eye prior to service, but did 
not have an eye disorder such as exotropia until after he had 
worked in a clerical position for about a year into service.  
He indicates that his left eye disorder was never cured in 
service, and that his read of the service records shows that 
visual acuity in the left eye at discharge was actually 
13/20.  He indicates that he discussed surgical correction 
with a physician while hospitalized in November 1949, and 
agreed to such surgery, but that the physician ultimately did 
not perform any procedure.  He argues that had the physician 
performed surgery, his eye problem would have resolved.  The 
veteran testified that he sought opinions from two physicians 
in connection with his claim, but that the first one in 
particular, while believing the July 1953 rating decision to 
be in error, refused to provide him with an opinion 
addressing either service incurrence or aggravation.  

While new, the veteran's statements and testimony are not 
material.  In this regard the Board points out that, as a 
layperson, his statements as to medical diagnosis or 
causation, including as to aggravation of any left eye 
disorder, do not constitute competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2005)).  The Board also points out that his 
statement as to visual acuity in the left eye of 13/20 at 
service discharge is factually incorrect.  Moreover, while he 
asserts that a physician told him privately that the July 
1953 rating decision was wrong in some respect, the veteran's 
account, as a layperson, of what his physicians purportedly 
said or concluded, filtered through the sensibilities of a 
layperson, does not constitute competent medical evidence.  
See Robinette v. Brown , 8 Vet. App. 69 (1995).  The 
veteran's statements and testimony therefore do not raise a 
reasonable possibility of substantiating the claim.

In short, the additional evidence submitted by the veteran to 
reopen his claim does not include any competent evidence 
tending to suggest that his current left eye disability was 
incurred in or aggravated during or by service.  
Consequently, the evidence added to the record since the July 
1953 rating decision does not raise a reasonable possibility 
of substantiating the claim.  Accordingly, the Board finds 
that new and material evidence has not been submitted, and 
the veteran's claim of entitlement to service connection for 
a left eye disorder is not reopened.  The benefit sought on 
appeal is denied.  38 C.F.R. § 3.156(a). 


ORDER

New and material evidence not having been submitted, the 
benefit sought on appeal remains denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


